Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on October 27th, 2021, which claims 1-15 have been presented for examination.

           Status of Claim
2.	Claims 1-15 are pending in the application and have been examined below, of which, claims 1, 6 and 11 are presented in independent form.

     Priority
3.	This application claims benefit of 63/108,093 filed on 10/30/2020.

         Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/24/2022 and 02/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Abstract Objections
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
Abstract, line 1, recites the phase “In accordance with an embodiment, described herein is”.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HaiTao Mei (A Java-Based Real-Time reactive stream framework – 2016--IDS filed on 2/10/2020 – herein after Mei) in view of Haichi Wang (Towards generating thread-safe classes automatically, 9/25/2020 – herein after Wang).

Regarding claim 1. 
Mei discloses
A system for use with a reactive computing environment (Reactive Streams model – See Abstract), for providing bounded recursion under bounded concurrency (The implementation builds upon the java.util.concurrent ForkJoin framework introduced in Java 7 – See page 204.  Each worker thread of the ForkJoin thread pool recursively splits the current collection into two parts until the size is less or equal to Max(1, SizeOfCollection/Parallelism) – See page 209), comprising: 
a computer including one or more processors, that provides a reactive environment that supports the use of publishers, subscribers, and on-complete signals for use with software applications (Reactive Streams defines three core concepts: the Publisher that produces items consumed by one or more Subscribers, and Subscriptions that are used to manage their interactions and the onComplete() method should be invoked when the Publisher runs out of data – See page 205); wherein the system: 
determines during evaluation of a chain of continuations associated with a software application (each subscriber uses a sequential Java Stream, which is evaluated by its real-time ForkJoin thread pool that contains only one worker thread – See page 207), that concurrency of on-complete invocations is mutually exclusive with recursive invocations (when making requests within the onNext method, the handling in the Publisher must avoid recursion. This results in a stack overflow when dealing with infinite data sequences. Recursive invocation can be avoided by using dedicated threads to handle the request and onNext events – See page 208); and 
Mei does not disclose
in response to such determination enforces a bound on recursion.
Wang discloses
in response to such determination enforces a bound on recursion (the general idea is to explicitly associate access permission (read/write) information to program references (threads) to access memory locations and track the permission flow through the system to enforce mutual exclusion mechanisms – See page 953, generate locking policy generation – See page 945).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wang’s teaching into Mei’s invention because incorporating Wang’s teaching would enhance Mei to enable to generate a thread-safe class automatically as suggested by Wang (page 943).

Regarding claim 2, the system of claim 1, 
Wang discloses
wherein the system enforces a bound on recursion using one or more of a load-load fence and compare and set operation at the end of recursion (AutoLock is evaluated to show that it could have been applied to prevent known concurrency bugs... compare the thread-safe versions generated by our approach with the ones crafted by experts of domain to show that our generated versions are reasonably efficient (and provably correct) – See page 944).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wang’s teaching into Mei’s invention because incorporating Wang’s teaching would enhance Mei to enable to exclude the expensive file IO operations from the synchronized block and thus improves efficiency as suggested by Wang (page 945).

Regarding claim 3, the system of claim 1, 
Wang discloses
wherein the system operates to set or examine a value for last thread completing from a context of a recursive invocation of on-complete (Fig. 3, path value and nAcceptedPath Value), and wherein invocations of on-complete operate to store null if they observe no concurrent invocations (try { while ((aLine = in.readLine()) != null) {20 iLine++; 21 allLines.addElement(aLine);} – See Fig. 2 and Table 1, pages 946 and 950).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wang’s teaching into Mei’s invention because incorporating Wang’s teaching would enhance Mei to enable to examine the access annotations and acquire the respective locks according to the locking policy as suggested by Wang (page 945).

Regarding claim 6. 
Mei discloses
A method for use with a reactive computing environment (Reactive Streams model – See Abstract), for providing bounded recursion under bounded concurrency (The implementation builds upon the java.util.concurrent ForkJoin framework introduced in Java 7 – See page 204.  Each worker thread of the ForkJoin thread pool recursively splits the current collection into two parts until the size is less or equal to Max(1, SizeOfCollection/Parallelism) – See page 209), comprising: 
providing, at a computer including one or more processors, a reactive environment that supports the use of publishers, subscribers, and on-complete signals for use with microservices and software applications (Reactive Streams defines three core concepts: the Publisher that produces items consumed by one or more Subscribers, and Subscriptions that are used to manage their interactions and the onComplete() method should be invoked when the Publisher runs out of data – See page 205.  Optimised push models of streaming data collect the data into micro batches in order to improve efficiency; for example the Spark streaming framework – See page 205); 
determining during evaluation of a chain of continuations associated with a software application (each subscriber uses a sequential Java Stream, which is evaluated by its real-time ForkJoin thread pool that contains only one worker thread – See page 207), that concurrency of on-complete invocations is mutually exclusive with recursive invocations (when making requests within the onNext method, the handling in the Publisher must avoid recursion. This results in a stack overflow when dealing with infinite data sequences. Recursive invocation can be avoided by using dedicated threads to handle the request and onNext events – See page 208); and 
Mei does not disclose
in response to such determination enforces a bound on recursion.
Wang discloses
in response to such determination enforces a bound on recursion (the general idea is to explicitly associate access permission (read/write) information to program references (threads) to access memory locations and track the permission flow through the system to enforce mutual exclusion mechanisms – See page 953, generate locking policy generation – See page 945).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wang’s teaching into Mei’s invention because incorporating Wang’s teaching would enhance Mei to enable to generate a thread-safe class automatically as suggested by Wang (page 943).

Regarding claim 7, recites the same limitations as rejected claim 2 above.
Regarding claim 8, recites the same limitations as rejected claim 3 above.

Regarding claim 11. 
Mei and Wang disclose
A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform a method comprising: 
Regarding claim 11, recites the same limitations as rejected claim 6 above.
Regarding claim 12, recites the same limitations as rejected claim 2 above.
Regarding claim 13, recites the same limitations as rejected claim 3 above.

8.	Claim(s) 4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei and Wang as applied to claims 1, 6 and 11 respectively above, and further in view of Butterworth et al. (WO 2020112349 A1 – herein after Butterworth).

Regarding claim 4, the system of claim 1, 
Butterworth discloses
wherein the reactive environment enables a client software application to communicate reactively with services (the Platform-as-a- Service (PaaS) 100 may furthermore be implemented on a Reactive framework, so as to support the real-time functionality by providing an asynchronous and non-blocking platform – See paragraph [0057]), as publishers and subscribers (provide delivery of a specific set of publishers and subscribers to events published by supported publishers – See paragraph [0033]), within a microservices environment (Services, on the other hand, respond to invocation requests delivered via a REST interface, or by being invoked directly by a script. Services may be considered "micro-services," as they are independently deployed and transparently managed – See paragraph [00117]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Butterworth’s teaching into Mei’s and Wang’s inventions because incorporating Butterworth’s teaching would enhance Mei and Wang to enable to provide interconnection between event publishers and event subscribers within different networks as suggested by Butterworth (paragraphs [0033-0034]).

Regarding claim 5, the system of claim 1, 
Butterworth discloses
wherein the reactive environment is provided within a cloud computing environment that provides access to one or more cloud, database, or other systems or services (operate to support performance of the relevant operations in a "cloud computing" environment.  An event-driven application may be developed in a single cloud location and then automatically partitioned, resulting in the components of the application being distributed to the most optimal nodes for execution whether the nodes are cloud hosted, data center hosted, intelligent devices at the edge, or a combination thereof – See paragraphs [0024-0025 and 0036]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Butterworth’s teaching into Mei’s and Wang’s inventions because incorporating Butterworth’s teaching would enhance Mei and Wang to enable to represent to cloud service an example of a centralized architecture as suggested by Butterworth (paragraphs [0033-0034]).

Regarding claim 9, recites the same limitations as rejected claim 4 above.
Regarding claim 10, recites the same limitations as rejected claim 5 above.
Regarding claim 14, recites the same limitations as rejected claim 4 above.
Regarding claim 15, recites the same limitations as rejected claim 5 above.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Quirynen et al. (US Pub. No. 2022/0137961 A1) discloses determines, using this information, the inputs, e.g., the control signal 111, for operating the system 120. The controller 110 further solves a mixed-integer optimal control optimization problem using branch-and-bound (B&B) optimization that searches for a global optimal solution within a search space to produce a control signal – See paragraphs [0086 and 0089]).
Duggal (US Pub. No. 2019/0220331 A1) discloses Recursively evaluates and chains Micro-capabilities, repeating chain until the “intent” is met – See paragraph [0074]).
Capaillo Carrill (US Pub. No. 2019/0311050 A1) discloses a schema generation utility is configured to allow a user to abstract and generate a schema, such as a JSON schema, from a base schema instance according to schema configuration data, other data inputs, and schema configuration models – See Abstract and specification).
Smith et al. (US Pub. No. 2019/0349261 A1) discloses identity verifier to verify the identity of an authentication request, and an authentication request response returner. An IoT network apparatus including a caller entity credential issuer, an object entity provisioner, credential presenter, and access control list policy applier – See Abstract and specification for more details.
Toub et al. (US Pub. No. 2009/0320005 A1) discloses a recursive function may call itself more than once, and do so in a way that permits parallel processing of the multiple recursive calls. Recursion may be direct or indirect. That is, a recursive function may call itself directly, or a recursive function may call itself indirectly by calling another function which calls the recursive function. Indirect recursion may involve multiple intervening functions – See paragraphs [0013-0014]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192